 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot select any of the labor organizations involved herein, and amajority in voting group (2) votes for the Joint Petitioners or the.Grain Millers,6 the latter group shall constitute an appropriate unit,and may be represented by that labor organization.The RegionalDirector is instructed to issue the appropriate certification or certi-fications in accordance with the outcome of the elections.?[The Board dismissed the petition in. Case No. 36-RC-1502.][Text of Direction of Elections omitted from publication.]O As indicated above, the Meat Cutters does not wish to represent a separate unit oftruckdrivers.'For the reasons indicated by the majority inWaikiki Biltmore,Inc.,d/b/a TheWaikiki Biltmore Hotel,127 NLRB 82, we have not provided for pooling of the votes inthe elections directed herein.The Great Atlantic and Pacific Tea Company,Inc.andLocalNo. 442, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,Petitioner.Case No. 10-RC-4610.July 27, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lovic A. Brooks,Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error1and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor'RelationsAct, theBoard has delegated its powers in connection withthiscase to a three-member panel[Chairman Leedomand Members'Bean and Fanning].Upon the entire record in this case, the Board finds1.The Employeris engagedin commerce within the meaning ofthe Act.2.Thelabor organizationinvolved claims to representcertain em-ployees of the Employer.IWe believe it would have been better practice for a.different hearing officer,to havebeen,assigned to this case,as the'hearing officer had also acted as counsel for the GeneralCounsel in a related case.However,the failure of the hearing officer to disqualify himself, in response to a motion by the Petitioner,did not in itself,constitute prejudicialerror, and,there is no showing that the Petitioner was in fact prejudiced by the conductof the hearing officer.SeeInternational Longshoremen's - and Warehousemen'sUnion,Local 8, et al.(General Ore,Inc.),124 NLRB 620.sThe Employer'smotion that the Board take official notice of Case No. 10-'CA-4254, arelated case now before a Trial Examiner pending issuance of his Intermediate Report,'is denied,Although the Board may take official notice of its own proceedings,there is noshowing that the record In that case contains anything relevant to the issues herein whichis not in the instant record.The Employer's posthearing motion to reopen the record isdenied because it lacks sufficient specificity to establish that a further hearing is-required -with respect to the changes which have assertedlytaken place since the hearing.128 NLRB No. 22. THE GREATATLANTIC & PACIFIC TEA COMPANY, INC.3433.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner iseeks a multistore unit of all full-time and regularpart-time meat department employees at the stores of the Employerlocated in Augusta, Georgia, at 1024 Greene Street, 464 Greene Street,and 1713 Walton Way, excluding all other employees, office clericalemployees, professional employees, meat market managers,' guards,and supervisors as defined in the Act. The Employer is in basic agree-ment with the Petitioner, except that it contends that only separatesingle store units are appropriate.The three stores here sought were, at the time of the hearing, all thestores of the Employer in the Augusta, Georgia, metropolitan area.They are a part of the Employer's Atlanta unit, which consists of some95 stores.Personnel policies for all stores are uniform and are formu-lated by the Atlanta unit.The meat superintendent in the Atlantaunit has under him a number of area meat isupervisors who oversee themeat departments of stores in their territory.There is an area meatsupervisor located in Augusta who oversees some 15 stores, which areat varying distances from Augusta, ranging from approximately 25miles to approximately 125 miles.Although there are some transfersof meat department employees from stores in Augusta to other storesunder the area meat supervisor, transfers between stores in Augusta aremuch more frequent.All stores under the area meat supervisor, in-cluding those in the requested unit, are centrally supervised, are sub-ject to centralized labor relations policies, employ correspondingclassifications of employees, and offer the same working conditions,rates of pay, vacations, and insurance plans.As the Board has held, absent unusual circumstances, the appropri-ate unit for retail chain store employees should be all employees withinthe categories sought who work "within the Employer's administrativedivision or geographical area," 4 and, as there are no unusual circum-stances here, we find no merit in the Employer's contention that onlysingle-store units are appropriate.With respect to the scope of theappropriate multistore unit the record, as set forth above, shows thattransfers within the requested unit are more frequent than transfersbetween stores in that unit and stores outside that unit, and furthershows that the stores in the requested unit are all located in the Au-gusta, Georgia, metropolitan area, in close proximity to each other,whereas the Employer's other stores are located at substantial dis-tances therefrom.Although the employees at all the stores under thearea meat supervisor have interests in common, and might thereforeconstitute an appropriate unit, no labor organization seeks such a unit.JThe Petitioner amended its petition at the hearing to exclude meat market managers.4Daw Drug Co., lee ,127 NLRB 1316. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances we find that the employees in the stores in thegeographical area comprising the Augusta, Georgia, metropolitanarea,' have a substantial community of interest sufficient to warranttheir establishment as a separate unit, and that such an area unit,rather than a unit of the stores in some larger administrative divisionor geographicalarea,therefore constitutes the appropriate unit inthis case.°At the outset of the hearing, the parties were in disagreement asto the placement of meat market managers, the Petitioner contendingthey were not supervisors and should be included with other meatdepartment employees and the Employer contending they were super-visors who should be excluded.While the Petitioner later took theposition that they should be excluded because their interests weremore closely allied with management and different from other meatdepartment employees, it nevertheless continued to assert that theywere not supervisors. It is clear from the record that the meat mar-ket managers responsibly direct meat department employees in theperformance of their duties and have the power to discipline em-ployees for breach of the Employer's rules pertaining to work of theemployees.Accordingly, we find that they are supervisors withinthe meaning of the Act, and we therefore exclude them from the unit.The Petitioner urges that all regular part-time meat departmentemployees should be included in the unit.The Employer contendsthat only those regular part-time employees who work 20 hours ormore per week should be included and that part-time employees work-ing less than 20 hours per week are in fact casuals.As the partiesherein are in disagreement as to the placement of regular part-timeemployees, it appears that regular part-time employees may at timeswork less than 20 hours per week, and the record lacks evidence toestablish that the criteria advanced by the Employer will reasonablyinsure that all regular part-time employees with sufficient interestin the determination of a bargaining representative will have anopportunity to register their choice, we shall, in accord with estab-lished Board practice where the parties are not in agreement, includeall regular part-time employees in the unit?5It maybe, as suggestedby the Employer'sposthearingmotion to reopen the record(footnote2, supra)and the Petitioner's response,that a fourth store hasbeen openedby the Employerin the Augusta metropolitan area.As such a store wouldbelong in theunit, an election,including such store,if it has been opened, would in that event becontingent on Petitioner's submission of an adequate showing of interest in such unit.6 ACF-WrigleyStores,Inc.,124NLRB 200;TheGreat Atlantic & Pacific Tea Company,119 NLRB 603.We find, contrary to the Employer's contention,thatThe GreatAtlantic& Pacific TeaCompany,Case No. 10-RC-4450, unpublished,is not determinative of theInstant case.In that casethe Petitionersought notonly the stores in Augusta but twoadditional stores inAiken, South Carolina,a considerabledistance from Augusta, Georgia.Inasmuch as the Petitionerthere did not seek torepresent any unit in an administrativedivision or geographic area, the petition was dismissed.Here, however,as found above,the unit encompasses all the Employer's stores in a geographic area.7 TheGreatAtlantic& Pacific TeaCompany,119 NLRB 603, 606-607. AMERICAN DISTRICT TELEGRAPH COMPANY345In view of the foregoing, we find that all full-time and regularpart-time meat department employees at the Employer's Augusta,Georgia, stores, excluding all other employees, office clerical employees,professional employees, guards, meat market managers, and othersupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]American District Telegraph CompanyandInternational Unionof Electrical,Radio and Machine Workers,AFL-CIO, Peti-tioner.Case No. 1-RC-5916. July 28, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman D. Schwartz,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single unit of plant department employ-ees of the Employer at its Somerville, Massachusetts, location, andthe employees of Bankers' Electric Protective Service, hereinaftercalled Bankers.The Employer contends that the two companies areseparate corporate entities and should not be considered as a singleemployer for unit purposes.The record shows that both companiesare Massachusetts corporations which, in turn, are wholly owned byAmerican District Telegraph Company, a New Jersey corporation.They share common management and officers; they work out of thesame location, perform similar services, and utilize the employees ofboth interchangeably.Under these facts we find that both corpo-rations constitute a single employer within the meaning of Section'For reasons stated below the Employer's motion todismiss isdenied.128 NLRB No. 42.